Citation Nr: 0721326	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-15 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Robert R. Faucheux, Jr., 
Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to June 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In the June 2003 substantive appeal, the veteran's 
representative requested that a hearing before the Board.  A 
videoconference hearing was scheduled for September 19, 2005, 
and rescheduled for April 6, 2006.  By correspondence 
received March 13, 2006, the veteran's representative who 
also serves as State Representative, requested that the April 
2006 hearing be continued until after the Regular Session.  
In April 2006, the motion for a new hearing was granted and 
the videoconference hearing was then rescheduled for June 12, 
2007.

By correspondence received May 21, 2007, the representative 
requested that the June 2007 videoconference hearing be 
continued to a date after June 28, 2007, which is after the 
Regular Session.  However, a video conference hearing has not 
been rescheduled.

Under the applicable legal authority, a request for a change 
in the hearing date must be received no later than two weeks 
before the scheduled hearing date, and must be in writing, 
with good cause shown for the requests.  38 C.F.R. 
§§ 20.702(c), 20.704 (2006).  The Board finds that May 2007 
motion for a new hearing date was received more than two 
weeks before the scheduled hearing date and is supported by 
good cause.  Therefore, a videoconference hearing should be 
rescheduled.




Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

